                            Case 2:21-cv-00133-JRG-RSP Document 6-6 Filed 05/04/21 Page 1 of 4 PageID #: 75



F
                                                                                                                CERTIFIED ROSES, INC.-57814



                                                     Incremental Supply Cost Detail
                                                         February 2021 Invoice
                                                                                                       Volume             Price
Utility Account           Premise ID            Meter Id         Pipeline/Utility     Calendar Date   (MMBtu)          ($/MMBtu)         Amount
                                                     7208       Centerpt Entex TX     01-Feb-2021           -      $           -     $             -
                                                     7208       Centerpt Entex TX     02-Feb-2021           -      $           -     $             -
                                                     7208       Centerpt Entex TX     03-Feb-2021           -      $           -     $             -
                                                     7208       Centerpt Entex TX     04-Feb-2021           -      $           -     $             -
                                                     7208       Centerpt Entex TX     05-Feb-2021           -      $           -     $             -
                                                     7208       Centerpt Entex TX     06-Feb-2021           -      $           -     $             -
                                                     7208       Centerpt Entex TX     07-Feb-2021           -      $           -     $             -
                                                     7208       Centerpt Entex TX     08-Feb-2021           -      $           -     $             -
                                                     7208       Centerpt Entex TX     09-Feb-2021           -      $           -     $             -
                                                     7208       Centerpt Entex TX     10-Feb-2021          1.00    $          0.31   $            0.31
                                                     7208       Centerpt Entex TX     11-Feb-2021          1.00    $          1.09   $            1.09
                                                     7208       Centerpt Entex TX     12-Feb-2021          1.00    $          4.87   $            4.87
                                                     7208       Centerpt Entex TX     13-Feb-2021          1.00    $         95.49   $           95.49
                                                     7208       Centerpt Entex TX     14-Feb-2021          1.00    $        101.98   $          101.98
                                                     7208       Centerpt Entex TX     15-Feb-2021          1.00    $        106.40   $          106.40
                                                     7208       Centerpt Entex TX     16-Feb-2021          1.00    $        100.62   $          100.62
                                                     7208       Centerpt Entex TX     17-Feb-2021          2.00    $        219.47   $          438.94
                                                     7208       Centerpt Entex TX     18-Feb-2021          1.00    $        158.41   $          158.41
                                                     7208       Centerpt Entex TX     19-Feb-2021          1.00    $         28.20   $           28.20
                                                     7208       Centerpt Entex TX     20-Feb-2021           -      $           -     $             -
                                                     7208       Centerpt Entex TX     21-Feb-2021          1.00    $          0.41   $            0.41
                                                     7208       Centerpt Entex TX     22-Feb-2021           -      $           -     $             -
                                                     7208       Centerpt Entex TX     23-Feb-2021           -      $           -     $             -
                                                     7208       Centerpt Entex TX     24-Feb-2021           -      $           -     $             -
                                                     7208       Centerpt Entex TX     25-Feb-2021           -      $           -     $             -
                                                     7208       Centerpt Entex TX     26-Feb-2021           -      $           -     $             -
                                                     7208       Centerpt Entex TX     27-Feb-2021           -      $           -     $             -
                                                     7208       Centerpt Entex TX     28-Feb-2021           -      $           -     $             -
    Total         CERTIFIED ROSES, INC.-57814                                                             12.00                      $        1,036.72
                            Case 2:21-cv-00133-JRG-RSP Document 6-6 Filed 05/04/21 Page 2 of 4 PageID #: 76




                                                                                                                CERTIFIED ROSES, INC.-57814



                                                     Incremental Supply Cost Detail
                                                         February 2021 Invoice
                                                                                                       Volume             Price
Utility Account           Premise ID            Meter Id         Pipeline/Utility     Calendar Date   (MMBtu)          ($/MMBtu)         Amount
                                                     7210       Centerpt Entex TX     01-Feb-2021           -      $           -     $              -
                                                     7210       Centerpt Entex TX     02-Feb-2021           -      $           -     $              -
                                                     7210       Centerpt Entex TX     03-Feb-2021           -      $           -     $              -
                                                     7210       Centerpt Entex TX     04-Feb-2021           -      $           -     $              -
                                                     7210       Centerpt Entex TX     05-Feb-2021           -      $           -     $              -
                                                     7210       Centerpt Entex TX     06-Feb-2021           -      $           -     $              -
                                                     7210       Centerpt Entex TX     07-Feb-2021           -      $           -     $              -
                                                     7210       Centerpt Entex TX     08-Feb-2021           -      $           -     $              -
                                                     7210       Centerpt Entex TX     09-Feb-2021           -      $           -     $              -
                                                     7210       Centerpt Entex TX     10-Feb-2021         21.00    $          0.31   $             6.51
                                                     7210       Centerpt Entex TX     11-Feb-2021         21.00    $          1.09   $            22.89
                                                     7210       Centerpt Entex TX     12-Feb-2021         30.00    $          4.87   $           146.10
                                                     7210       Centerpt Entex TX     13-Feb-2021         32.00    $         95.49   $         3,055.68
                                                     7210       Centerpt Entex TX     14-Feb-2021         29.00    $        101.98   $         2,957.42
                                                     7210       Centerpt Entex TX     15-Feb-2021         27.00    $        106.40   $         2,872.80
                                                     7210       Centerpt Entex TX     16-Feb-2021         28.00    $        100.62   $         2,817.36
                                                     7210       Centerpt Entex TX     17-Feb-2021         23.00    $        219.47   $         5,047.81
                                                     7210       Centerpt Entex TX     18-Feb-2021         21.00    $        158.41   $         3,326.61
                                                     7210       Centerpt Entex TX     19-Feb-2021         17.00    $         28.20   $           479.40
                                                     7210       Centerpt Entex TX     20-Feb-2021          8.00    $          0.60   $             4.80
                                                     7210       Centerpt Entex TX     21-Feb-2021          7.00    $          0.41   $             2.87
                                                     7210       Centerpt Entex TX     22-Feb-2021         12.00    $          0.39   $             4.68
                                                     7210       Centerpt Entex TX     23-Feb-2021           -      $           -     $              -
                                                     7210       Centerpt Entex TX     24-Feb-2021           -      $           -     $              -
                                                     7210       Centerpt Entex TX     25-Feb-2021           -      $           -     $              -
                                                     7210       Centerpt Entex TX     26-Feb-2021           -      $           -     $              -
                                                     7210       Centerpt Entex TX     27-Feb-2021           -      $           -     $              -
                                                     7210       Centerpt Entex TX     28-Feb-2021           -      $           -     $              -
    Total         CERTIFIED ROSES, INC.-57814                                                            276.00                      $        20,744.93
                            Case 2:21-cv-00133-JRG-RSP Document 6-6 Filed 05/04/21 Page 3 of 4 PageID #: 77




                                                                                                                CERTIFIED ROSES, INC.-57814



                                                     Incremental Supply Cost Detail
                                                         February 2021 Invoice
                                                                                                       Volume             Price
Utility Account           Premise ID            Meter Id         Pipeline/Utility     Calendar Date   (MMBtu)          ($/MMBtu)         Amount
                                                     7213       Centerpt Entex TX     01-Feb-2021           -      $           -     $               -
                                                     7213       Centerpt Entex TX     02-Feb-2021           -      $           -     $               -
                                                     7213       Centerpt Entex TX     03-Feb-2021           -      $           -     $               -
                                                     7213       Centerpt Entex TX     04-Feb-2021           -      $           -     $               -
                                                     7213       Centerpt Entex TX     05-Feb-2021           -      $           -     $               -
                                                     7213       Centerpt Entex TX     06-Feb-2021           -      $           -     $               -
                                                     7213       Centerpt Entex TX     07-Feb-2021           -      $           -     $               -
                                                     7213       Centerpt Entex TX     08-Feb-2021           -      $           -     $               -
                                                     7213       Centerpt Entex TX     09-Feb-2021           -      $           -     $               -
                                                     7213       Centerpt Entex TX     10-Feb-2021        155.00    $          0.31   $             48.05
                                                     7213       Centerpt Entex TX     11-Feb-2021        202.00    $          1.09   $            220.18
                                                     7213       Centerpt Entex TX     12-Feb-2021        200.00    $          4.87   $            974.00
                                                     7213       Centerpt Entex TX     13-Feb-2021        203.00    $         95.49   $         19,384.47
                                                     7213       Centerpt Entex TX     14-Feb-2021        252.00    $        101.98   $         25,698.96
                                                     7213       Centerpt Entex TX     15-Feb-2021        236.00    $        106.40   $         25,110.40
                                                     7213       Centerpt Entex TX     16-Feb-2021        173.00    $        100.62   $         17,407.26
                                                     7213       Centerpt Entex TX     17-Feb-2021        227.00    $        219.47   $         49,819.69
                                                     7213       Centerpt Entex TX     18-Feb-2021        121.00    $        158.41   $         19,167.61
                                                     7213       Centerpt Entex TX     19-Feb-2021         81.00    $         28.20   $          2,284.20
                                                     7213       Centerpt Entex TX     20-Feb-2021         77.00    $          0.60   $             46.20
                                                     7213       Centerpt Entex TX     21-Feb-2021         39.00    $          0.41   $             15.99
                                                     7213       Centerpt Entex TX     22-Feb-2021         45.00    $          0.39   $             17.55
                                                     7213       Centerpt Entex TX     23-Feb-2021           -      $           -     $               -
                                                     7213       Centerpt Entex TX     24-Feb-2021           -      $           -     $               -
                                                     7213       Centerpt Entex TX     25-Feb-2021           -      $           -     $               -
                                                     7213       Centerpt Entex TX     26-Feb-2021           -      $           -     $               -
                                                     7213       Centerpt Entex TX     27-Feb-2021           -      $           -     $               -
                                                     7213       Centerpt Entex TX     28-Feb-2021           -      $           -     $               -
    Total         CERTIFIED ROSES, INC.-57814                                                          2,011.00                      $        160,194.56
                            Case 2:21-cv-00133-JRG-RSP Document 6-6 Filed 05/04/21 Page 4 of 4 PageID #: 78




                                                                                                                CERTIFIED ROSES, INC.-57814



                                                     Incremental Supply Cost Detail
                                                         February 2021 Invoice
                                                                                                       Volume             Price
Utility Account           Premise ID            Meter Id         Pipeline/Utility     Calendar Date   (MMBtu)          ($/MMBtu)         Amount
                                                     7216       Centerpt Entex TX     01-Feb-2021           -      $           -     $              -
                                                     7216       Centerpt Entex TX     02-Feb-2021           -      $           -     $              -
                                                     7216       Centerpt Entex TX     03-Feb-2021           -      $           -     $              -
                                                     7216       Centerpt Entex TX     04-Feb-2021           -      $           -     $              -
                                                     7216       Centerpt Entex TX     05-Feb-2021           -      $           -     $              -
                                                     7216       Centerpt Entex TX     06-Feb-2021           -      $           -     $              -
                                                     7216       Centerpt Entex TX     07-Feb-2021           -      $           -     $              -
                                                     7216       Centerpt Entex TX     08-Feb-2021           -      $           -     $              -
                                                     7216       Centerpt Entex TX     09-Feb-2021           -      $           -     $              -
                                                     7216       Centerpt Entex TX     10-Feb-2021         53.00    $          0.31   $            16.43
                                                     7216       Centerpt Entex TX     11-Feb-2021         63.00    $          1.09   $            68.67
                                                     7216       Centerpt Entex TX     12-Feb-2021         62.00    $          4.87   $           301.94
                                                     7216       Centerpt Entex TX     13-Feb-2021         64.00    $         95.49   $         6,111.36
                                                     7216       Centerpt Entex TX     14-Feb-2021         84.00    $        101.98   $         8,566.32
                                                     7216       Centerpt Entex TX     15-Feb-2021         74.00    $        106.40   $         7,873.60
                                                     7216       Centerpt Entex TX     16-Feb-2021         54.00    $        100.62   $         5,433.48
                                                     7216       Centerpt Entex TX     17-Feb-2021         77.00    $        219.47   $        16,899.19
                                                     7216       Centerpt Entex TX     18-Feb-2021         35.00    $        158.41   $         5,544.35
                                                     7216       Centerpt Entex TX     19-Feb-2021         24.00    $         28.20   $           676.80
                                                     7216       Centerpt Entex TX     20-Feb-2021         37.00    $          0.60   $            22.20
                                                     7216       Centerpt Entex TX     21-Feb-2021          7.00    $          0.41   $             2.87
                                                     7216       Centerpt Entex TX     22-Feb-2021          3.00    $          0.39   $             1.17
                                                     7216       Centerpt Entex TX     23-Feb-2021           -      $           -     $              -
                                                     7216       Centerpt Entex TX     24-Feb-2021           -      $           -     $              -
                                                     7216       Centerpt Entex TX     25-Feb-2021           -      $           -     $              -
                                                     7216       Centerpt Entex TX     26-Feb-2021           -      $           -     $              -
                                                     7216       Centerpt Entex TX     27-Feb-2021           -      $           -     $              -
                                                     7216       Centerpt Entex TX     28-Feb-2021           -      $           -     $              -
    Total         CERTIFIED ROSES, INC.-57814                                                            637.00                      $        51,518.38
